          Case 1:19-cr-00214-NONE-SKO Document 28 Filed 11/17/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 KIMBERLY A. SANCHEZ
   Assistant United States Attorney
 3 DENNIS LEWIS
   Special Assistant U.S. Attorney
 4 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 5 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 6

 7 Attorneys for Plaintiff
   United States of America
 8

 9
                                  IN THE UNITED STATES DISTRICT COURT
10
                                     EASTERN DISTRICT OF CALIFORNIA
11

12   UNITED STATES OF AMERICA,                            CASE NO. 1:19-CR-00214 NONE-SKO
13                                 Plaintiff,
14                          v.                            STIPULATION VACATING STATUS
                                                          CONFERENCE, SETTING CHANGE OF PLEA
15   JARED MICHAEL GIGLIOTTI,                             AND REGARDING EXCLUDABLE TIME
                                                          PERIODS UNDER SPEEDY TRIAL ACT;
16                                Defendants.             FINDINGS AND ORDER
17                                                        DATE: November 18, 2020
                                                          TIME: 1:00 p.m.
18                                                        COURT: Hon. Sheila K. Oberto
19
            This case is set for a status conference on November 18, 2020. The parties stipulate and request
20
     to vacate the status conference and set a change of plea hearing before the District Court on December
21
     17, 2020. Defense counsel needs additional time to confer with his client.due to obstacles in
22
     communication due to COVID-19 restrictions in order to adequately review matters related to a
23
     resolution with his client. Additionally, on April 17, 2020, this Court issued General Order 617, which
24
     suspends all jury trials in the Eastern District of California scheduled to commence before June 15,
25
     2020, and allows district judges to continue all criminal matters to a date after June 1. On May 13,
26
     2020, this Court issued General Order 618, which suspends all jury trials in the Eastern District of
27
     California until further notice, and allows district judges to continue all criminal matters. This and
28
     previous General Orders were entered to address public health concerns related to COVID-19.
       STIPULATION REGARDING EXCLUDABLE TIME           1
      PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00214-NONE-SKO Document 28 Filed 11/17/20 Page 2 of 4


 1           Although the General Orders address the district-wide health concern, the Supreme Court has

 2 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

 3 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

 4 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 5 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 6 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 7 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 8 or in writing”).

 9           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

10 and inexcusable—General Orders 611, 612, 617, and 618 require specific supplementation. Ends-of-

11 justice continuances are excludable only if “the judge granted such continuance on the basis of his

12 findings that the ends of justice served by taking such action outweigh the best interest of the public and

13 the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable

14 unless “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that

15 the ends of justice served by the granting of such continuance outweigh the best interests of the public

16 and the defendant in a speedy trial.” Id.

17           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

18 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

19 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

20 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

21 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

22 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

23 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

24 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

25 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

26           In light of the societal context created by the foregoing, this Court should consider the following

27 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

28

       STIPULATION REGARDING EXCLUDABLE TIME               2
       PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:19-cr-00214-NONE-SKO Document 28 Filed 11/17/20 Page 3 of 4


 1 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date

 2 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

 3 pretrial continuance must be “specifically limited in time”).

 4                                               STIPULATION

 5          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 6 through defendant’s counsel of record, hereby stipulate as follows:

 7          1.     By previous order, this matter was set for a status conference on November 18, 2020.

 8          2.     By this stipulation, defendant now moves to vacate the status conference and set a change

 9 of plea hearing before the District Court on December 17, 2020 at 10:00 a.m., and to exclude time

10 between November 18, 2020, and December 17, 2020, under Local Code T4.

11          3.     The parties agree and stipulate, and request that the Court find the following:

12                 a)      The government has represented that the discovery associated with this case

13          includes investigative reports, video and photographs. All of this discovery has been either

14          produced directly to counsel and/or made available for inspection and copying. Additionally, the

15          parties have engaged in plea negotiations and the government has provided a plea agreement.

16                 b)      Counsel for defendant desires additional time to confer with her client, and

17          prepare for a change of plea hearing.

18                 c)      Counsel for defendant believes that failure to grant the above-requested

19          continuance would deny him/her the reasonable time necessary for effective preparation, taking

20          into account the exercise of due diligence.

21                 d)      The government does not object to the continuance.

22                 e)      Based on the above-stated findings, the ends of justice served by continuing the

23          case as requested outweigh the interest of the public and the defendant in a trial within the

24          original date prescribed by the Speedy Trial Act.

25                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

26          et seq., within which trial must commence, the time period of November 18, 2020 to December

27
            1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              3
      PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:19-cr-00214-NONE-SKO Document 28 Filed 11/17/20 Page 4 of 4


 1          17, 2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local

 2          Code T4] because it results from a continuance granted by the Court at defendant’s request on

 3          the basis of the Court’s finding that the ends of justice served by taking such action outweigh the

 4          best interest of the public and the defendant in a speedy trial.

 5          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 6 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 7 must commence.

 8          IT IS SO STIPULATED.

 9

10
     Dated: November 17, 2020                                 MCGREGOR W. SCOTT
11                                                            United States Attorney
12
                                                              /s/ KIMBERLY A. SANCHEZ
13                                                            KIMBERLY A. SANCHEZ
                                                              Assistant United States Attorney
14

15
     Dated: November 17, 2020                                 /s/ ANNETTE SMURR
16                                                            ANNETTE SMURR
17                                                            Counsel for Defendant
                                                              JARED GIGLIOTTI
18

19

20

21
                                            FINDINGS AND ORDER
22   IT IS SO ORDERED.

23
     Dated:      November 17, 2020                                 /s/   Sheila K. Oberto           .
24                                                      UNITED STATES MAGISTRATE JUDGE

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               4
      PERIODS UNDER SPEEDY TRIAL ACT
